SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1) JPAK GROUP, INC. (Name of Issuer) Common Stock, $.001 par value (Title of Class of Securities) 92832T107 (CUSIP Number) Stewart Shiang Lor 15 Xinghua Road Qingdao, Shandong Province Postal Code 266401 People’s Republic of China Telephone: (86-532) 84616387 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 16, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following boxo . CUSIP Number Name of Reporting Persons:Stewart Shiang Lor S.S. or I.R.S. Identification Nos. of above persons: Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) SEC Use Only Source of Funds (See Instructions)OO 2 Check if Disclosure of Legal Proceedings is required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization:United States Number of Shares (7)Sole Voting Power: 55.6% Beneficially Owned By Each Reporting (8)Shared Voting Power: Person With (9) Sole Dispositive Power: 55.6% (10) Shared Dispositive Power: Aggregate Amount Beneficially Owned by Each Reporting Person:20,235,374 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions). Percent of Class Represented by Amount in Row (11): 55.6% Type of Reporting Person (See Instructions): IN 3 Item 1.Security and Issuer. This statement relates to the common stock, $0.001 par value per share (the "Common Stock"), of Jpak Group, Inc., a Nevada corporation (the “Company”). The Company's principal offices are located at 15 Xinghua Road, Qingdao, Shandong Province, Postal Code 266401, People’s Republic of China. Item 2.Identity and Background. (a) This statement (this "Statement") is being filed by Stewart Shiang Lor (referred to herein as Stewart Lor or Mr. Lor), the sole shareholder and director of Joyrich Group Limited (“Joyrich”), a British Virgin Islands (“BVI”) company, Fabregas Group Limited (“Fabregas”), a BVI company and Statepro Investments Ltd. (“Statepro”), a BVI company.Joyrich, Fabregas and Statepro own 17,023,700, 3,163,188 and 48,486 shares of Jpak’s voting stock, respectively. Mr. Lor however, has sole voting and dispositive power with respect to all of these shares. (b) Stewart Lor’s principal place of business is located at 11th Floor, South Tower, Jinjiang Times Garden, 107 Jin Li Road West, Chengdu, Sichuan Province, the People’s Republic of China (c) Stewart Lor’s principal occupation is as an investment consultant, which he conducts at the following companies: Cmark Capital Co., Ltd. and Time Poly Management, Ltd. (d) During the past five years, Mr. Lor has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the past five years, Mr. Lor has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was the subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal and state securities laws of findings any violation with respect to such laws. (f) Stewart Lor is a citizen of the United States of America. Item 3.Source and Amount of Funds or Other Consideration. The securities disclosed herein were acquired through a share exchange transaction between the Issuer, Jpak Group Co., Ltd.– a private holding company established under the laws Cayman Islands (“Jpak Cayman”) and the shareholders of Jpak Cayman (namely Joyrich, Fabregas, Statepro, Raytech Investments Limited, a BVI company, and Capital American Markets Limited, a BVI company), pursuant to which all the shares of Jpak Cayman were transferred to the Issuer and Jpak Cayman became a wholly-owned subsidiary of ours, and at the same time the shareholders of Jpak Cayman were issued 23,005,000 shares of the Issuer’s common stock. Item 4. Purpose of Transaction Joyrich, Fabregas and Statepro received the shares disclosed herein to affect the Share Exchange.Mr. Lor is filing this amendment to disclose Statepro’s private transfers totaling 1,122,468 shares of the Company’s common stock, which took place between May and June 2009. 4 Item 5.Interest in Securities of the Issuer (a) Stewart Lor beneficially owns 20,235,374 (the “Shares”) of the 36,368,334 outstanding common shares of the Company. (b) Mr. Lor has sole power to vote or to direct the vote and sole power to dispose or direct the disposition of the Shares. (c) Since Mr. Lor’s most recent filing on Schedule 13D, Statepro Investments Ltd. – over which shares Mr. Lor maintains all of the voting and dispositive power – privately transferred 1,122,468 shares of the Company’s common stock. (d) No other person is known to the filer to have the right to receive or the power to direct the receipt of dividends from, or proceeds from the sale of, such securities. (e) n/a Item 6.Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. None. Item 7.Material to Be Filed as Exhibits. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: April 9, 2010 Signature:/s/ Stewart Lor, Director Name/Title: Stewart Lor, Director 5
